                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    JESSICA L. ASHBY,                                   CASE NO. C18-1655-JCC
10                           Petitioner,                  MINUTE ORDER
11            v.

12    UNITED STATES OF AMERICA,

13                           Respondent.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Petitioner’s unopposed motion to extend the time
18   to file a reply in support of her § 2255 petition (Dkt. No. 16). The motion is GRANTED.
19   Petitioner shall file her reply in support of her § 2255 petition by May 3, 2019. The Clerk is
20   DIRECTED to re-note the Government’s answer to Petitioner’s § 2255 petition (Dkt. No. 11) to
21   May 3, 2019.
22          DATED this 3rd day of April 2019.
23                                                          William M. McCool
                                                            Clerk of Court
24

25                                                          s/Tomas Hernandez
                                                            Deputy Clerk
26


     MINUTE ORDER
     C18-1655-JCC
     PAGE - 1
